 

 

Exhibit 10. 9

 

Name of Participant:______________

 

Quintiles IMS HOLDINGS, INC.

2017 Incentive AND Stock AWARD Plan

 

AWARD AGREEMENT

(Awarding Performance Shares)

 

 

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings, Inc., a Delaware corporation (the “Company”), and the participant
named above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings, Inc. 2017 Incentive and Stock Award Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference.  Capitalized terms
not defined in this Agreement shall have the meanings given to them in the Plan.

 

WITNESSETH:

 

WHEREAS, the Participant is providing services to the Company, or an affiliate
or a subsidiary of the Company, in a capacity described in Section 5(a) of the
Plan; and

 

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of performance shares (the “Performance
Shares”) providing an opportunity to earn shares of Stock (“Shares”), subject to
the vesting and other terms and conditions set forth herein.  Each Performance
Share represents an unfunded and unsecured right to receive one Share, although
the number of Shares issued will be determined in accordance with Exhibit
A.  Performance Shares are not property or Shares prior to settlement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.Grant of Performance Shares.  Pursuant to the Plan, the Company has granted to
the Participant on [         ] (the “Date of Grant”) an award (the “Award”) of
Performance Shares providing an opportunity to earn [insert target number of
performance shares] Shares if designated performance goals are achieved at
target levels, an opportunity to earn 50% of such target number of Shares if
designated performance goals are achieved at threshold levels and an opportunity
to earn 200% of the target number of Shares if designated performance goals are
achieved at or above the maximum levels, subject in all cases to vesting,
forfeiture and other terms and conditions set forth in this Agreement (including
Exhibit A). For the avoidance of doubt, the total number of Performance Shares
subject to the Award is subject to adjustment pursuant to Section 10(c) of the
Plan. For purposes of this Agreement, “Employer” shall mean the affiliate or
subsidiary of the Company that employs the Participant (to the extent the
Participant is not directly employed by the Company).

 

2.Earning and Vesting.  The Performance Shares are subject to forfeiture until
they become earned and they vest.  Subject to the terms and conditions set forth
in this Agreement and the Plan, and unless earlier terminated or forfeited, the
Performance Shares will become earned and will vest in accordance with the terms
of Exhibit A.

 

3.Termination of the Award.  If the Participant’s employment by, or other
service to, the Company or any of its affiliates or subsidiaries (“Employment”)
ceases for any reason prior to the end of the Performance Period, the
Performance Shares will be forfeited immediately for no consideration, unless
otherwise determined by the Committee.  

 

 

 

--------------------------------------------------------------------------------

 

 

Any outstanding Performance Shares that do not vest in accordance with the terms
set forth in Exhibit A will terminate on the Determination Date, without any
consideration due to the Participant, subject to earlier termination as provided
for above.

Other provisions of the Plan and this Agreement, including Sections 8 and 9 of
this Agreement, may result in the termination of the Award prior to the end of
the Performance Period or the Determination Date, as applicable.

4.Settlement.  

(a)Not later than thirty (30) days following the Determination Date (as defined
in Exhibit A), but in no event later than March 15th of the year following the
year in which the Performance Period ends, the Company shall deliver to the
Participant the number of Shares that become earned and that vest on the
Determination Date, determined in accordance with Exhibit A.  Payment may be
made by issuance of Shares in the name of the Participant and delivery of such
Shares to the Participant or, in the discretion of the Company, by issuance and
delivery of such Shares to a financial institution for the account of the
Participant, or in any other commercially reasonable manner as may be determined
by the Company.

(b)The Participant’s sales or other dispositions of Shares acquired upon
settlement of the Performance Shares will be subject to applicable restrictions
under Company policies applicable to the Participant, including those covering
insider trading by employees.

 

(c)Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion, settle the Participant’s Performance Shares in the
form of (1) a cash payment to the extent settlement in Shares (i) is prohibited
under local law, (ii) would require the Participant, the Company and/or the
Employer to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) Shares, but require
the Participant to immediately sell such Shares to any brokerage firm and/or
third party administrator engaged by the Company to hold the Shares and other
amounts acquired under the Plan (in which case, as a condition to the grant of
this Award, the Participant hereby expressly and explicitly authorizes the
Company to issue sales instructions, on the Participant’s behalf).

 

5.Restrictive Legends.  The Participant understands and agrees that the Company
may cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) or book-entry notations evidencing
ownership of the Shares together with any other legends that may be required by
the Company or by state or federal securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE QUINTILES IMS
HOLDINGS, INC. 2017 INCENTIVE AND STOCK AWARD PLAN, AS SUCH PLAN MAY BE ALTERED,
AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE
SECURITIES SHALL BE SUBJECT TO THE TERMS OF SUCH PLAN.  COPIES OF THE FOREGOING
PLAN ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE AVAILABLE
FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN AWARD
AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE SECURITIES
SHALL BE SUBJECT TO THE TERMS OF SUCH AGREEMENT.  COPIES OF THE FOREGOING
AGREEMENT ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

 

6.Non-Transferability of Performance Shares.  The Performance Shares may not be
transferred, pledged, hypothecated or assigned except as permitted by Section
10(b) of the Plan.

 

7.Restrictions on Shares.  This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required.  The Participant agrees to take all steps
the Committee determines are necessary to comply with all applicable provisions

 

 

--------------------------------------------------------------------------------

 

 

of U.S. federal, state/or non-US. securities law in exercising his or her rights
under this Agreement.  The Committee may impose such restrictions on any Shares
acquired pursuant to vesting and settlement of the Performance Shares as it
deems advisable, including without limitation, minimum holding period
requirements and/or restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which shares of Stock are
then listed or traded, or under any blue sky state or foreign securities laws as
may be applicable to the Shares.

 

8.Forfeiture; Recovery of Compensation.  

 

(a)The Committee may cancel, rescind, withhold or otherwise limit or restrict
the Performance Shares or delivery of Shares in settlement of the Performance
Shares at any time if the Participant is not in compliance with all applicable
provisions of this Agreement and the Plan (including, but not limited to,
Sections 6 and 9 of the Plan).

 

(b)By accepting the Performance Shares, the Participant expressly acknowledges
and agrees that his or her rights, and those of any permitted transferee of the
Performance Shares, with respect to the Performance Shares, including to any
Shares acquired upon settlement of the Performance Shares or proceeds from the
disposition thereof, are subject to Section 9 of the Plan (including any
successor provision). Nothing in the preceding sentence shall be construed as
limiting the general application of Section 15(e) of this Agreement.

 

(c)[To the extent the Participant is covered by the Quintiles IMS Holdings, Inc.
Change in Control Severance Plan (the “Severance Plan”), adopted on November 5,
2015:  Upon a termination of the Participant’s Employment, the effects of such
termination of Employment on the Award shall be as set forth in this Agreement,
and by accepting the Award, the Participant expressly acknowledges and agrees
that the treatment of equity awards upon a termination of employment or service
set forth in Section 5.01 of the Severance Plan, shall not in any respect apply
to the Award.]

 

9.Other Undertakings.  To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

(a)The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with a
QuintilesIMS Company, which covenants and agreements are incorporated herein by
reference and shall survive any settlement, expiration, forfeiture or other
termination of this Agreement or the Performance Shares granted hereunder. The
Participant also acknowledges and agrees that the Company shall be an affiliate
for purposes of such restrictive covenant and confidentiality agreements.

(b)The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

(i)The Participant acknowledges and agrees that he or she is and will remain
bound by the non-competition, non-solicitation and other covenants contained in
the restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the QuintilesIMS Companies to the fullest extent permitted
by law.  

(ii)The Participant further acknowledges and agrees that if the Participant
violates the provisions of an agreement referenced in sub-paragraph (i) above
that the remedies available for breach of any such covenants shall include the
following: [(x) to the extent then outstanding, the forfeiture of the
Performance Shares for no consideration, and (y) to the extent the Performance
Shares have been settled on or after the date that is eighteen (18) months
before the Participant’s cessation of Employment, with respect to the Shares
issued upon such settlement (including Shares withheld for taxes), the
Participant shall pay to the Company an amount equal to (A) the aggregate Fair
Market Value of such Shares as of the date of settlement, plus (B) the excess,
if any, of the aggregate proceeds of all sales of such Shares over the amount
described under subsection (A) above.  (For

 

 

--------------------------------------------------------------------------------

 

 

this purpose, the Participant’s earliest sales of Shares following such
settlement will be deemed sales of the Shares acquired upon such settlement.)]  

(iii)The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a)  the policy set forth in
Section 9(b)(ii) of this Agreement and (b) any provision of applicable law,
stock exchange rule or Company policy relating to cancellation, recoupment,
rescission or payback of compensation and expressly agrees that the Company may
take such actions as are necessary to effectuate such policy (as applicable to
the Participant) or applicable law or stock exchange rule or any other
applicable Company policy without further consent or action being required by
the Participant.  For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold the Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company.  To the extent that the terms of this Agreement and such policy
conflict, the terms of such policy, applicable law or stock exchange rule shall
prevail.  

(iv)By accepting the Performance Shares, the Participant consents to one or more
deductions from any amounts any QuintilesIMS Company owes the Participant from
time to time in an aggregate amount equal to all amounts described in subsection
(ii) above, to the extent such deductions are permitted by applicable law.  Any
such deduction from an amount that constitutes a deferral of compensation under
Code Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

10.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns, subject to Section 6 of this
Agreement.

 

11.Tax Consequences.  The vesting of the Performance Shares and the delivery of
Shares and the subsequent disposition of those Shares may cause the Participant
to be subject to federal, state and/or foreign taxation.  The Participant should
consult a tax advisor regarding the tax implications of receiving and disposing
of Shares.  

 

Regardless of any action the Company and/or the Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes or non-U.S.
taxes), social insurance, payroll tax, fringe benefit, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award, including the grant of the Performance Shares, the vesting of the
Performance Shares, the subsequent issuance or sale of any Shares acquired
pursuant to the Performance Shares and the receipt of any dividends on any such
Shares, and (b) do not commit to structure the terms of the grant or any aspect
of the Performance Shares to reduce or eliminate the Participant’s liability for
Tax-Related Items.

 

Prior to the delivery of Shares upon the vesting of the Participant’s
Performance Shares, if the Participant’s country of residence (and/or the
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the Performance Shares that have an aggregate Fair
Market Value sufficient to pay the Tax-Related Items required to be withheld
with respect to the Shares delivered upon such vesting of the Performance Shares
up to the maximum applicable statutory individual rate or rates.  The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items.  In the event that withholding Shares as
contemplated herein is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to the Company or the Employer, the
Company and/or the Employer may withhold the Tax-Related Items required to be
withheld with respect to the Shares issued hereunder in cash from the
Participant’s regular salary and/or wages or any other amounts payable to the
Participant.  In the event the withholding requirements are not satisfied
through the withholding of Shares by the Company or through the Participant’s
regular salary and/or wages or other amounts payable to the Participant, no
Shares will be issued to the Participant (or the Participant’s estate) upon
vesting of the Performance Shares unless and until

 

 

--------------------------------------------------------------------------------

 

 

satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any Tax-Related Items that the
Company or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Performance Shares.  By accepting this grant of
Performance Shares, the Participant expressly consents and agrees to the
withholding of Shares and/or withholding from the Participant’s regular salary
and/or wages or other amounts payable to the Participant as provided for
hereunder.  All other Tax-Related Items related to the Performance Shares and
any Shares delivered in payment thereof are the Participant’s sole
responsibility.

 

12.Participant Data Privacy.  As a condition of the grant of these Performance
Shares, the Participant consents to the collection, use and transfer of personal
data as described in this Section 12.  The Participant understands that the
Company and its affiliates or subsidiaries hold certain personal information
about the Participant, including but not limited to the Participant’s name, home
address, email address and telephone number, date of birth, social security
number, passport or other identification number, salary, nationality, job title,
shares of Stock or directorships held in the Company, details of all Performance
Shares, other Awards or other entitlement to shares of Stock awarded, cancelled,
exercised, vested, unvested or outstanding in the Participant’s favor for the
purpose of managing and administering the Plan (“Data”).  The Participant
further understands that the Company and/or its affiliates or subsidiaries will
transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or any of its affiliates or subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Participant
understands that these recipients may be located in the Participant’s country of
residence or elsewhere.  The Participant authorizes them to receive, possess,
use, retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding shares of Stock on the
Participant’s behalf to a broker or other third party with whom the Shares
acquired on settlement may be deposited.  

 

The Participant understands that the Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing his or her local human resources
representative.  Further, the Participant understands that he or she is
providing the consent herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status or service with the Employer will
be unaffected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would be unable to administer or maintain Awards
granted to the Participant, including the Performance Shares.  Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to receive Awards and participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understand that the Participant may
contact his or her local human resources representative.

 

13.Confidentiality.  The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediate family
or the Participant’s counsel or financial advisors and agrees to advise such
persons of the confidential nature of the grant of the Performance Shares.  For
the avoidance of doubt, (a) nothing contained in the Agreement or any other
agreement containing confidentiality provisions or other restrictive covenants
in favor of any the Company or any of its affiliates or subsidiaries shall be
construed to limit, restrict or in any other way affect the Participant’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity and (b) the Participant will not
be held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided that notwithstanding this immunity from liability, the
Participant may be held liable if the Participant unlawfully accesses trade
secrets by unauthorized means.

 

14.Governing Law.  This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the Delaware General Corporation Law, to the extent
applicable, other laws (including those governing contracts) of the State of
Delaware, without giving effect to principles of conflicts of laws, and
applicable federal law.

 

 

--------------------------------------------------------------------------------

 

 

 

Any legal proceeding arising out of this Plan or this Agreement shall be brought
exclusively in the federal or state courts located in the State of
Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable federal laws.

 

15.Miscellaneous.

(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b)Notwithstanding any provisions of this Agreement to the contrary, the Award
shall be subject to any special terms and conditions for the Participant’s
country of residence (and/or country of employment, if different) set forth in
the addendum to this Agreement (the “Addendum”). Further, if the Participant
transfers residency and/or employment to another country set forth in the
Addendum, at the time of transfer, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Award and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Participant’s transfer).  In all circumstances,
any applicable Addendum shall constitute part of this Agreement.

(c)The Company reserves the right to impose other requirements on the Award, any
Shares acquired pursuant to the Performance Shares and the Participant’s
participation in the Plan to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan.  Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

(d)The issuance of Shares upon settlement of the Performance Shares will be
contingent upon the Company’s receipt of any agreement, statement or other
evidence that the Company and/or the Committee may require to satisfy itself
that the issuance of Shares pursuant to the settlement of the Performance Shares
and any subsequent resale of the Shares will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan.  The determination of the Committee as to such compliance shall be final
and binding on the Participant.  The Participant shall not be deemed to be the
holder of, or to have any rights with respect to dividends  or other rights of a
holder with respect to, any Shares underlying the Performance Shares unless and
until the Company shall have issued and delivered the Shares to the Participant
in accordance with Section 4 and Exhibit A of this Agreement, and the
Participant’s name shall have been entered as the stockholder of record on the
books of the Company (if an alternative method of delivery is elected by the
Company under Section 4, Participant will be required to take appropriate steps
to cause any nominee to transfer Shares into the name of the Participant in
order for Participant to become a record holder of the Shares).  Thereupon, the
Participant shall have full voting, dividend and other ownership rights with
respect to such Shares.

(e)This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference.  A copy of the Plan as in effect on
the Date of Grant has been furnished to the Participant. Accepting the Award,
the Participant agrees to be bound by the terms of the Plan and this
Agreement.  In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the Plan shall control.

(f)The Agreement, Exhibit A, the Addendum (if applicable) and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Shares, and any prior agreements, commitments or
negotiations concerning the Performance Shares are superseded.  

(g)Any provision of this Agreement, Exhibit A, or the Addendum that is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such

 

 

--------------------------------------------------------------------------------

 

 

jurisdiction or rendering that or any other provisions of this Agreement,
Exhibit A, and the Addendum invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of the Agreement or the Addendum by the
Company shall be implied by the Company’s forbearance or failure to take action.

(h)The Performance Shares are intended to be exempt from the requirements of
Code Section 409A.  The Plan and this Agreement shall be administered and
interpreted in a manner consistent with this intent.  If the Company determines
that this Agreement is subject to Code Section 409A and that it has failed to
comply with the requirements of that Section, the Company may, at the Company’s
sole discretion and without Participant consent, amend the Agreement to cause
the terms and conditions of the Agreement to comply with Code Section 409A or be
exempt from Code Section 409A.  Notwithstanding the foregoing, in no event shall
the Company or its subsidiaries or affiliates be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Code Section 409A.

 

16.Acknowledgement and Acceptance.  

 

(a)In accepting the Performance Shares, the Participant acknowledges and agrees:
(i) that the Plan is discretionary in nature and may be amended, cancelled,
suspended or terminated by the Company at any time; (ii) that the grant of
Performance Shares does not create any contractual or other right to receive
future grants of Performance Shares or any right to continue an employment or
other relationship with the Company (for the vesting period or otherwise); (iii)
that the Participant remains subject to discharge from such relationship to the
same extent as if the Performance Shares had not been granted; (iv) that all
determinations with respect to any such future grants, including, but not
limited to, when and on what terms they shall be made, will be at the sole
discretion of the Committee; (v) that participation in the Plan is voluntary;
(vi) that the value of the Performance Shares is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract
if any; and (vii) that the Performance Shares are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

(b)If the Participant does not want to accept the Performance Shares on the
terms and conditions set out in this Agreement, the Plan and/or any related
documents, the Participant may choose the “Decline” button.  The Performance
Shares will then be cancelled and no other benefit will be due to the
Participant in lieu thereof.  If Participant does not “Decline” the Performance
Shares within thirty (30) days from the Grant Date, the Participant shall be
deemed to have accepted the Performance Shares and shall be deemed to have
agreed to the terms and conditions set out in this Agreement, the Plan, Exhibit
A, the Addendum (as applicable) and/or any related documents.

(c)Neither the grant of the Performance Shares, nor the issuance of Shares in
settlement of the Performance Shares, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its Subsidiaries, to discharge (as may
otherwise be permitted under local law) or discipline the Participant at any
time, or affect any right of the Participant to terminate his or her Employment
at any time.

(d)The grant of the Performance Shares under the Plan is a one-time benefit and
does not create any contractual or other right to receive Performance Shares or
benefits in lieu of Performance Shares in the future.  The terms of future
Performance Shares, if any, will be determined by the Committee in its sole
discretion, including, but not limited to, the form and timing of such Award,
the number of Shares subject to the Performance Shares, and the vesting
provisions applicable to the Performance Shares.

(e)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

(f)The grant of Performance Shares is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Performance Shares is
not subject to the supervision of the local securities authorities.

 

 

--------------------------------------------------------------------------------

 

 

(g)It is the Participant’s express intent that this Agreement, Exhibit A, the
Addendum, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in
English.  If the Participant has received this Agreement, Exhibit A, the
Addendum, the Plan or any other documents related to the Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.

(h)As a condition to the Performance Shares, the Participant agrees to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if
different).  In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and any
affiliate or subsidiary, as may be required to allow the Company and any
affiliates of subsidiaries to comply with local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different).  Finally, the Participant agrees to take any and all actions as may
be required to comply with the Participant’s personal obligations under local
laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).  

By choosing the “Accept” button, the Participant accepts the Performance Shares
as described above and the terms and conditions set out in this Agreement,
Exhibit A, the Addendum (as applicable), the Plan and any related
documents.  Copies of the Plan and such related documents are being provided to
Participant as part of this Agreement.

 

 

 

 

QUINTILES IMS HOLDINGS, INC.

 

___________________________________

James H. Erlinger III

Executive Vice President, General Counsel

& Corporate Secretary

 

 

 